DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 4/28/2022 has been considered and entered into the record.  Claim 1, from which all other examined claims depend, now requires at least one spunbond layer that is point-bonded or embossed.  The previously cited prior art of record fails to teach the new limitation for the reasons set forth in Applicant’s remarks dated 4/28/2022.  Accordingly, the rejections based upon Timmons and Lim are withdrawn.  Additionally, the previous indefinite rejections are withdrawn due to amendment.  Claims 1–3, 5–9, 11, 15–17, and 19–24 remain pending, while claims 22–24 are withdrawn from consideration.  Claims 1–3, 5–9, 11, 15–17, and 19–21 are examined below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1–3, 5–9, 16, 17, and 19–21 are rejected under 35 U.S.C. 103 as obvious over Lim (US 5,308,691) in view of Chester (US 2014/0276517 A1).
Lim teaches a controlled porosity composite sheet comprising a meltblown polypropylene fiber layer having spunbonded polypropylene layers laminated on both sides of the meltblown layer (SMS).  Lim abstract.  The spunbonded layers are made from continuous filaments.  Id. at 7:10–30.  The meltblown fibers have an average diameter ranging from 1–10 microns.  Id. at 5:47–49.  The layers of the composite sheet are laminated together by passing through a pair of heated flat metal rolls to form sheets for packaging that can be sterilized by steam.   Id. at 3:10–53, 7:10–30.  The composite sheet has a Gurley porosity of 5–75 seconds.  Id. at 2:32–40.
Lim fails to teach or suggest at least one spunbond layer that is point-bonded or embossed and made from metallocene-catalyzed polypropylene.
Chester teaches the formation of an extensible non-woven fabric having improved elongation, extensibility, extensibility, abrasion resistance, and toughness, wherein the non-woven is a spunbond or meltblown fabric comprising metallocene-catalyzed polypropylene.  Chester abstract.  The spunbond fabric is thermally point-bonded, which improves the fabric’s abrasion resistance and mechanical properties.  Id. ¶¶ 60, 70.  The spunbond fabric may be incorporated into a spunbond, meltblown, spunbond (SMS) laminate.  Id. ¶¶ 102, 134.
It would have been obvious to one of ordinary skill in the art to have used the thermally pointed bonded spunbond fabric of Chester in the Lim SMS laminate to improve its abrasion resistance and mechanical properties.  
Lim fails to teach an abrasion resistance of at least 10,000 rubs or higher as measured by EDANA NWSP 020.5 RO and a microbiological filtration performance measured as a log reduction factor (LRF) of 4 or higher as measured by ASTM F1608.  Although Lim does not explicitly teach the claimed abrasion resistance or LRF, it is reasonable to presume that the claimed properties are inherent to the combined invention of Lim and Chester.  Support for said presumption is found in the use of like materials (i.e., SMS laminate comprising polyolefin fibers that has been flat calendared, wherein point-bonded spunbond fabric is used as feedstock for the laminate).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed abrasion resistance and LRF would obviously have been present one the Lim and Chester product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.
The examples in Lim use a spunbonded filaments with a diameter of 20 microns.  Lim at 5:48.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the spunbonded filaments of with a diameter or an average diameter of less 19 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lim and Chester as applied to claim 1 above, and further in view of MacDonald (US 2014/0155854 A1).
Lim and Chester fail to teach meltblown layers comprising a single polyolefin homopolymer.
MacDonald teaches polypropylene fibers and fabrics comprising homopolymer polypropylene.  MacDonald abstract, ¶¶ 32, 98, 109.  The polypropylene fibers may be used to make spunbonded and meltblown fabrics.  Id. ¶ 32, 147, 160, 171.  
It would have been obvious to one of ordinary skill to have look to MacDonald for particular polypropylene compositions from which to make the meltblown layers of Lim.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lim and Chester as applied to claim 1 above, and further in view of Erlandsson (US 2015/0275404 A1).
Lim and Chester fail to teach an average pore diameter for the meltblown layer.
Erlandsson teaches a nonwoven fabric used for medical garments, which are desirably sterile, wherein the fabric comprises polypropylene fibers.  Erlandsson abstract, ¶¶ 3–5, 57–59.  The fabric may be meltblown fabric, which serves part of a SMS composite.  Id. ¶¶ 75–77.  The meltblown layer may have an average pore size within the claimed range.  See id. Table 5.
Accordingly, it would have been obvious to the ordinarily skilled artisan to have looked to Erlandsson for guidance for a suitable average pore size for the meltblown layer of Lim in order to practice the invention of Lim – sterile packaging.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–3, 5–9, 11, 15–17, and 19–21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786